DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/628,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping matter:
Instant claim 8 and claim 7 of the ‘930 application recite a grain-oriented electrical steel sheet comprising: a base steel sheet; an intermediate layer arranged in contact with the base steel sheet; and an insulation coating arranged in contact with the intermediate layer to be an outermost surface, wherein the insulation coating has a crystalline phosphide-containing layer (also called a compound layer) containing a crystalline phosphide in an area in contact with the intermediate layer when viewing a cross section whose cutting direction is parallel to a thickness direction.  Therefore claim 7 of the ‘930 application anticipates instant claim 8.
Instant claim 9 recites wherein an average thickness of the crystalline phosphide-containing layer is 1/10 or more and ½ or less of an average thickness of the insulation coating when viewing the cross section, whereas claim 7 of the ‘930 application recites an average thickness of the claim 7 of the ‘930 application overlaps the range recited in instant claim 9, and the courts have held that where claimed ranges overlap or lie of ranges recited in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US PGPub. No. 2014/0377573, previously cited).
Claim 8: Okubo teaches a coated grain oriented electrical steel sheet (paragraph 0002) wherein a coating treatment solution was applied onto a grain oriented electrical steel sheet having a forsterite film formed thereon (paragraph 0025) (i.e. the forsterite film is an intermediate layer in contact with the electrical steel sheet and the coating treatment solution forms a coating that is in contact with the intermediate forsterite film).  Okubo teaches that a coating formed on a surface of the grain oriented electrical steel sheet should impart insulation properties and tensile stress (paragraph 0005), and the disclosed coating was studied for imparting a high tensile stress (paragraph 0028) (i.e. the coating applied onto the forsterite film of the steel sheet is an insulation coating).  The high tensile stress coating included crystalline Mg2P2O7 (paragraph 0027), which is the same type of structure as the claimed crystalline phosphide of Fe2P2O7 (as recited in instant claim 17) and (Fe,Cr)2P2O7 (as recited in instant claims 18-19) (it is noted that these chemical structures are the same type of structure because only the metal cation is substituted for another metal cation with the 2P2O7 is in contact with the intermediate layer in the thickness direction based on the sequence of layers.
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to coat a grain-oriented electrical steel sheet with the claimed layers and wherein the insulation coating contains a crystalline phosphide because such layers and coatings are considered to be conventionally known in the art, as taught by Okubo, and one would have had a reasonable expectation of success.

Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Okubo teaches the limitations of the base claim (i.e. instant claim 8) as outlined above.  However, Okubo does not teach or provide a motivation to include an additional layer of the insulation coating that does not include the phosphide compound such that the crystalline phosphide-containing layer would have the recited ratio of average thickness and does not teach the area fraction or size (i.e. equivalent circle diameter) of the phosphide, nor would these features have been obvious based on the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hunt et al. (US Pat. No. 6,214,473) teaches a corrosion-resistant coating system for steel that may be silica and that phosphides can be similarly effective as a corrosion-resistant material in a multilayer coating.
Takajo et al. (US PGPub. No. 2020/0056256) teaches a grain-oriented electromagnetic steel sheet with a ceramic coating film and an oxide insulating tension coating film, wherein crystals of an iron phosphide were observed in the insulation tension oxide coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784